           Case 1:20-cv-09121-CM Document 5 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARY KEMP,
                               Petitioner,                   20-CV-9121 (CM)

                   -against-                                 20-CV-10012 (CM)
JOSEPH NOETH,                                                ORDER
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 4, 2020, the Court notified Petitioner Gary Kemp that his

petition for a writ of habeas corpus under 28 U.S.C. § 2254, which had been opened as an action

under docket number 20-CV-9121, was deficient because the signature page was missing.

       On November 25, 2020, Petitioner filed a signed petition for a writ of habeas corpus

under 28 U.S.C. § 2254. This petition likely was filed in response to the Court’s November 4,

2020 order, but it was opened as a new action under docket number 20-CV-10012, instead of

being filed as an amended petition in his original action.

       The Court therefore directs the Clerk of Court to (1) administratively close the action

under docket number 20-CV-10012; and (2) file the § 2254 petition, which is currently docketed

as ECF No. 1 in the action under docket number 20-CV-10012, as an amended petition in the

action under docket number 20-CV-9121. Thereafter, the claims asserted in Petitioner’s

November 25, 2020 petition will proceed under docket number 20-CV-9121.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order
           Case 1:20-cv-09121-CM Document 5 Filed 12/08/20 Page 2 of 2




would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   December 8, 2020
         New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                                2
